Citation Nr: 9907390	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable)  evaluation for 
service-connected prostatitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1975.  This appeal arises from a June 1993 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for a low back disability.  
The notice of disagreement was received in December 1993.  
The statement of the case was issued in November 1994.  The 
veteran's substantive appeal was received in January 1995.

This appeal also arises from a November 1994 rating action in 
which the RO denied increased evaluations of the veteran's 
service connected PTSD, evaluated as 30 percent disabling, 
and prostatitis, evaluated as noncompensable.  The notice of 
disagreement was received in January 1995.  The statement of 
the case was issued in April 1995.  The veteran's substantive 
appeal was received in August 1995.

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
1998).

In view of the Board's finding that additional development is 
warranted, the issue of increased evaluations for PTSD and 
prostatitis will be discussed in the Remand portion of this 
decision.



FINDINGS OF FACT

1.  There is evidence that the veteran was treated for 
complaints of chronic low back pain in service.

2.  The veteran has been diagnosed as having a left-sided 
disc bulge at L3-4.

3.  There is no competent medical evidence linking the 
veteran's current left-sided disc bulge at L3-4 with the low 
back pain that he was treated for in service.

4.  The veteran's claim for service connection for a low back 
disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his spine 
was normal.  In July 1970, the veteran was evaluated for 
complaints of back pain.  He said that he had been 
experiencing said pain since playing football four (4) days 
earlier.  He endorsed a sharp pain in the left side of the 
mid-back at the bilateral line.  There was muscle tightness.  
The impression was sprain.  He was seen for similar 
complaints of back pain in October 1971, December 1971, and 
March 1972.

In June 1972, the veteran was examined due his ongoing 
complaints of pain in the sacroiliac area.  He stated that he 
had been having intermittent, non-radiating, low back pain 
since 1969.  He asserted that the pain had worsened since 
that time.  On examination, there was bilateral lower 
paravertebral spasm.  The veteran was placed on light duty 
and referred to the orthopedic clinic.

A consultation report from the orthopedic clinic dated in 
July 1972 indicated that the veteran's low back pain was 
worse in the morning and when he bent over.   The veteran 
said that the pain was also exacerbated by lying on his 
stomach.  He denied radiation, paresthesia, numbness, or 
bladder or bowel dysfunction.  He attributed the pain to 
carrying heavy objects while in Vietnam.  The veteran also 
indicated that he had been in a car accident 10 months 
earlier, but that he did not injure his back.  He indicated 
that the pain was relieved by rest and muscle relaxants.  On 
examination, the veteran's back was nontender.  He had a full 
range of motion.  There was no evidence of spasm or sciatic 
notch tenderness.  Straight leg raises were negative.  Motor 
and sensory examinations were intact.  Deep tendon reflexes 
were equal.  X-rays were within normal limits.  The 
impression was mild back pain of uncertain etiology.  

The veteran was reevaluated in March 1973 for continued 
complaints of low back pain.  His spine was within normal 
limits.  He walked without difficulty.  He had normal deep 
tendon reflexes.  There was some paraspinal spasm and 
tenderness over both sacroiliac joints.  X-rays of the 
lumbosacral spine were within normal limits.  Noting that the 
veteran had been suffering from prostatitis for the past 
year, the impression was low back pain secondary to spasm, 
probably exacerbated by prostatitis.  A similar finding was 
made April 1973.

In July 1973, the veteran went before the Medical Board.  He 
stated that his low back pain and chronic prostatitis 
prevented him from performing the duties of his rank, and 
that he was unable to perform in prolonged periods of 
exercising without pain.  His history of complaints of low 
back pain and prostatitis was discussed.  Having reviewed the 
evidence of records, the Medical Board found that the veteran 
suffered from an acute and chronic prostatitis which 
contributed to his low back pain which, in turn, prevented 
him from performing his duties.  He was determined to be 
unfit for service.  A December 1973 report of the Medical 
Board contained the same essential conclusions.

In February 1974, the veteran was referred to the 
rheumatology clinic for the purpose of determining whether 
his symptoms of low back pain and genitourinary discharge 
represented the early signs of rheumatoid arthritis.  He 
stated that he had a three (3) year history of low back pain 
with morning stiffness.  He said that he carried 30 to 40 
pound mortar equipment while in Vietnam.  The veteran denied 
any history of back trauma.  On examination, there was no 
evidence of conjunctivitis.  There was some decrease in range 
of motion of the lumbosacral spine.  However, the veteran 
claimed that he experienced pain at 45 degrees of flexion.  
There was no loss of lumbar lordosis.  There was no pain on 
palpation over the sacroiliac joints.  The examiner stated 
that there was no evidence of rheumatoid arthritis or 
Reiter's syndrome.  It was also doubtful that the veteran had 
ankylosing spondylitis.  The impression was probable low back 
strain.  

The veteran was referred for another orthopedic examination 
in March 1974.  He stated that he had been suffering from low 
back pain for over three (3) years.  He denied radiation into 
the lower extremities.  He denied paresthesia, weakness, or 
numbness in the lower extremities.  While sitting, standing, 
or lying down did not affect his condition, the veteran 
indicated that he experienced increased pain with flexion.  
He had normal flexion of the back with his fingers missing 
the floor by six (6) inches.  There was no paraspinal spasm.  
Muscle strength was normal.  There was no evidence of sensory 
loss.  Straight leg raises were negative to 90 degrees 
bilaterally.  X-rays of the lumbosacral spine were within 
normal limits.  The sacroiliac joints were normal.  The 
impression was normal examination, no pathology.

Finding that there was no demonstrable evidence of urologic, 
orthopedic, or psychiatric illness, the Medical Board held in 
March 1974 that the veteran was fit for active duty.  

Nevertheless, the veteran was hospitalized in August 1974 for 
the purpose of determining the basis of his complaints of 
recurrent low back pain.  His history of treatment and 
evaluations for said pain were discussed.  The veteran's 
general physical examination was entirely within normal 
limits.  X-rays of the lumbosacral spine were normal.  He was 
seen by the orthopedic department where it was felt that the 
veteran had chronic low back strain that would be responsive 
to Williams' flexion exercises.  The diagnosis was chronic 
low back pain.

In October 1974, the veteran was seen by the orthopedic 
clinic.  He was noted to have been seen previously in August 
1974, and that, at that time, it was believed that the 
veteran's low back pain was due to low back strain and poor 
posture.  The veteran reported that he had not experienced 
any improvement.  Following a physical examination, the 
impression was continued chronic low back strain.  The 
veteran was fitted with a Williams' brace in November 1974.

The veteran was evaluated for complaints of chronic low back 
pain in January 1975, February 1975, and May 1975.  In each 
instance, he was noted to have a slight loss of range of 
motion with no significant neurological and/or radiological 
findings.  No obvious physical disability was diagnosed.  The 
belief was that the veteran's back problems were caused by 
poor posture.

In June 1975, the orthopedic clinic was asked to make a 
statement regarding the veteran's ability to perform required 
activities.  The examiner indicated that complete work-ups 
had been performed on several occasions, and that those work-
ups had failed to reveal the etiology of the veteran's low 
back pain.  All the veteran's therapy was noted to be 
directed at the symptoms and not at any underlying condition.  
No additional work-ups were felt to be necessary.  The 
examiner stated that the veteran could return to full duty.  
Although no etiology of the veteran's complaints had been 
found, the examiner opined that the veteran would continue to 
complain of symptoms related to his back, and that those 
complaints should be considered if the veteran applied for 
reenlistment.  

On a Report of Medical Examination pending discharge, the 
veteran spine was found to be normal.

In March 1992, the veteran filed a claim for service 
connection for multiple conditions including a back problem.  
He was afforded a series of VA examinations in April 1992.  
However, he was not able to stay for his orthopedic 
examination because he had to catch the DAV van back to New 
Jersey.  He said he would file a separate claim at a later 
date. 

By a rating action dated in August 1992, service connection 
for a back disorder was denied.  As the veteran failed to 
report for his VA examination and because there was no 
evidence of post-service treatment of a back condition, the 
RO found there was insufficient evidence to establish that 
the claimed back disorder was a result of military service.  

In October 1992, the veteran reported that he wanted to be 
rescheduled for his VA orthopedic examination.  He indicated 
that he had transportation problems in getting to the VA 
medical center.  As such, he asked for the RO's consideration 
in scheduling him for examinations.

The veteran was afforded a VA orthopedic examination in April 
1993.  He stated that he had received treatment for low back 
pain in the past.  He attributed his low back pain to 
carrying heavy mortars, a rifle, and backpack while in the 
military.  He was not able to specify when his back pain 
began.  The veteran said that he treated his back pain with 
muscle relaxants, heat therapy, and a TENS units.  He added 
that he had also been given epidural steroid treatments in 
the past.  On examination, the veteran's low back revealed 
normal lumbar lordosis.  The range of motion was full for 
flexion, rotation and side bending.  Extension was limited to 
50 degrees.  While he complained of tenderness upon palpation 
of his low back, a true muscle spasm could not be elicited.  
Straight leg raises were negative bilaterally.  Sensation was 
diminished significantly to light touch in the L4-L5 
dermatomes.  In this regard, the veteran reported that he had 
been in a motor vehicle accident with subsequent hip surgery.  
X-rays of lumbosacral spine were within normal limits.  The 
diagnosis was chronic mechanical low back pain without any 
evidence of radiculopathy or degenerative joint disease.

Service connection for a low back disorder was denied in June 
1993.  Based on the findings of the April 1993 VA 
examination, the RO determined that there was no evidence of 
any impairment of low back which could be service connected.  
The veteran was apprised of this decision in a letter dated 
in June 1993.  By virtue of the inclusion of a VA Form 4107, 
he was advised that he had one (1) year to file his appeal.

Medical records from Mercer Hospital dated from July 1991 to 
November 1991 show that the veteran received treatment for 
multiple injuries stemming from a 30 foot fall from a window.  
He was noted to have suffered a cerebral concussion, a 
comminuted nondisplaced fracture of the right humeral head, a 
laceration of the right cheek, and a fracture of the right 
10th rib.  There were no findings pertaining to a back injury 
or the veteran's military service.

Richard D. Gordon, M.D., reported in January 1994 that he had 
not seen the veteran since August 1986.  As such, he stated 
that he was unable to furnish medical records pertaining to 
the veteran from January 1990 to the present.  In February 
1994, a request for medical records from Professional Medical 
Services was returned to the RO due to an insufficient 
address.  The RO informed the veteran of this development in 
a letter dated in February 1994. 

Medical records from the Lyons VA Medical Center (VAMC), 
Coatesville VAMC, and Trenton VA Outpatient Center (VAOC) 
dated from December 1993 to December March 1998 were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but not 
limited to, perineal pain, psychiatric problems, right 
shoulder pain, and substance abuse.  While there were 
references to complaints of chronic low back pain, the 
records contained no findings pertaining to the nature or 
etiology of the condition.

In a letter dated in November 1997, Ashan Zafar, M.D., 
indicated that the veteran had undergone a MRI of the lumbar 
spine, and that the conclusion was left-sided disc bulge at 
L3-4.

Service connection for a low back condition was denied in 
June 1998.  The RO held that there was no evidence that the 
veteran's diagnosed left-sided disc bulge at L3-4 was related 
to any injury or disease incurred during his active military 
service.  The veteran was issued a supplemental statement of 
the case in June 1998.

The veteran was afforded a personal hearing before the 
undersigned in October 1998.  He asserted that he had been 
found to be unfit for duty on three (3) occasions during his 
military service due to his back problems.  He added that 
there were numerous times when he was given a physical 
profile, and that he underwent physical therapy throughout 
his military service.  He said that he was told that his 
prostatitis had caused his back problem.  The veteran stated 
that a recent MRI and x-ray study had shown a L3-4 disc bulge 
and a substantial amount of arthritis of the low spine.  
However, he testified that no doctor had ever told him that 
his current back problems were related to his military 
service.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's complaints and treatment for low back 
pain during his military service and his currently diagnosed 
left-sided disc bulge at L3-L4.  The veteran has not offered 
any medical opinion that attributes his current back disorder 
to military service.  The veteran's opinion that the low back 
pain he experienced in service is of the same etiology of his 
current back disorder does not meet this standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  Moreover, while the veteran was evaluated for 
complaints of chronic low back pain in service, the Board 
observes that an underlying disability and/or cause of the 
pain was not definitely determined.  In fact, upon 
examination in June 1975, an orthopedist specifically 
indicated several work-ups had been performed on the veteran 
over the years, and that those work-ups had failed to reveal 
the etiology of the veteran's low back pain.  In other words, 
the presence of a chronic disability in service was not 
shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, the connection of the veteran's left-sided 
disc bulge at L3-4 to the continued back symptoms that the 
veteran asserts he has experienced since his discharge 
requires medical expertise.  See Savage v. Gober; see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 
Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.


ORDER

Entitlement to service connection for a low back disability 
is denied.



REMAND

The veteran was afforded VA psychiatric and genitourinary 
examinations in May 1998 for the purpose of determining the 
severity of his service-connected PTSD and prostatitis.  In 
this regard, the Board observes that the veteran's claims 
folder was not made available to the examiner at either 
examination.  Both examiners specifically reported that the 
veteran's medical records and/or claims folder were not 
available for review.  The development of facts includes a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the veteran should be afforded VA 
psychiatric and genitourinary examinations where his claims 
folder is made available to the examiner for review prior to 
the examination.

Although the veteran has been examined previously for VA 
purposes, the importance of the new examinations to ensure 
adequate clinical findings should be emphasized to the 
veteran.  He should be advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

Finally, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
as this matter is being Remanded for VA examinations, the RO 
should obtain the veteran's current medical records 
pertaining to the treatment of his service-connected PTSD and 
prostatitis.  The Board also notes that the veteran claims 
that he his vocational rehabilitation training had been 
terminated because of his service-connected PTSD.  The 
veteran's Chapter 31 file should also be obtained and 
included with the claims folder.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected PTSD and/or prostatitis 
since March 1998.  Inquiry should be made 
of the veteran as to whether he is 
receiving Social Security Disability 
benefits.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.  This should 
include any Administrative Decision and 
underlying medical records from the 
Social Security Administration if the 
veteran reports receipt of Social 
Security Disability Benefits.

2.  The RO should obtain the veteran's 
complete outpatient and inpatient 
treatment records from the Trenton VAOC, 
Lyons VAMC, Martinsburg VAMC, Coatesville 
VAMC and any other identified VA facility 
since March 1998.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The veteran's Chapter 31 (Vocational 
Rehabilitation) file should be obtained 
and included with the claims folder.

4.  The RO should schedule the veteran 
for a VA psychiatric and genitourinary 
examination to determine the current 
severity of his service-connected 
disabilities.  The veteran should be 
notified of the date, time and place of 
the examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
these notification letters should be 
associated with the claims file.

5.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded VA psychiatric 
and genitourinary examinations.

a.  General information for the 
examiners:  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision must be provided 
to each physician.  Such tests as the 
examiners deem necessary should be 
performed.

b.  Special instructions for the 
psychiatric examiner:  Copies of the 
revised criteria for rating psychiatric 
disabilities which came into effect 
November 7, 1996 and the criteria in 
effect prior to November 7, 1996, must be 
provided to the physician.  While a 
percentage rating must not be assigned by 
the examiner, the examiner must address 
each and every factor enumerated in the 
criteria under both old and new rating 
schedules.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multiaxial evaluation of the 
service-connected psychiatric disorder, 
including a score on the GAF scale on 
axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should render an opinion as to 
the degree of industrial inadaptability 
due to the veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner should 
so state.  The examiner should discuss 
social impairment as it affects 
industrial adaptability and otherwise.

c.  Special instructions for the 
genitourinary examiner: The examiner 
should ensure that all symptoms related 
to the veteran's service-connected 
prostatitis, to include those 
attributable to flare-ups, are adequately 
addressed in the examination report.  In 
addition, the examiner is specifically 
asked to report the following:

a.  Any manifestations of voiding 
dysfunction and the frequency and 
severity of same.

b.  The frequency and severity of 
recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization.

c.  Whether there is the need for 
long-term drug therapy and/or 
intensive management.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the case should be reviewed by 
the RO.  As the rating criteria for 
psychiatric and genitourinary 
disabilities have changed during the 
pendency of those claims, both the old 
and revised regulations must be 
considered, and the one most favorable to 
the veteran applied.  However, a rating 
under the revised criteria may not be 
made prior to the effective date of the 
regulation.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate, and given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

- 17 -


